In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                             __________________

                             NO. 09-20-00067-CR
                             NO. 09-20-00068-CR
                             NO. 09-20-00069-CR
                             NO. 09-20-00070-CR
                              NO. 09-20-00071-CR
                              NO. 09-20-00072-CR
                              NO. 09-20-00073-CR
                             __________________

                 WANDA YVETTE ROBERTSON, Appellant

                                       V.

                   THE STATE OF TEXAS, Appellee
__________________________________________________________________
              On Appeal from the Criminal District Court
                        Jefferson County, Texas
             Trial Cause Nos. 14-18971, 15-22562, 15-22563,
                 15-22817, 15-22818, 16-24103, 16-24377

                         MEMORANDUM OPINION

       Wanda Yvette Robertson appeals the trial court’s revocation of her

community supervision in seven separate cause numbers. 1 Robertson pled true to


   1
     The State filed a motion to revoke in each of the following cause numbers: In
cause number 14-18971, Robertson was charged with possession of a controlled
substance, a second-degree felony. See Tex. Health & Safety Code Ann. §
481.129(d)(1). In cause number 15-22562, Robertson was charged with felony theft,
                                         1
allegation number 1 in the State’s motion to revoke in cause numbers 15-22562, 15-

22563, 15-22817 without an agreement with the State. Separately in the same

hearing, Robertson pled true to allegation number 1 in the State’s motion to revoke

in cause numbers 15-22818, 16-24103, 16-24377, and 14-18971 without an

agreement with the State. The trial court found sufficient evidence supported the

motions and revoked Robertson’s community supervision in each cause number and

sentenced Robertson to confinement in the state jail for two years on each of the

state felony charges and to five years on the second-degree felony charge and

ordered all the sentences to run concurrently. The trial court certified that this was

not a plea-bargain case and Robertson had the right of appeal. Robertson timely filed

a notice of appeal.

      The attorney appointed to represent Robertson in her appeal filed an Anders

brief which asserted that the attorney diligently reviewed the record and found no

meritorious claims on which to appeal Robertson’s sentence and that any appeal is

frivolous. See Anders v. California, 386 U.S. 738, 744–45 (1967); High v. State, 573

S.W.2d 807, 810–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel served Robertson


a state jail felony. See Tex. Penal Code Ann.§ 31.03(e)(4)(A). In cause number 15-
22563, Robertson was charged with felony theft, a state jail felony. See id. In cause
number 15-22817, Robertson was charged with felony theft, a state jail felony. See
id. In cause number 15-22818, Robertson was charged with felony theft, a state jail
felony. See id. In cause number 16-24103, Robertson was charged with felony theft,
a state jail felony. See id. In cause number 16-24377, Robertson was charged with
felony theft, a state jail felony. See id. at 31.03(f).
                                              2
with a copy of the Anders brief filed on her behalf. This Court notified Robertson of

her right to file a pro se response, as well as the deadline for doing so. This Court

did not receive a pro se response.

       We have independently reviewed the record, and we agree with counsel that

this appeal is wholly frivolous and without merit; we find nothing in the record that

arguably might support an appeal. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991) (stating that the reviewing court must determine whether arguable

grounds for review exist). The Court concludes it is unnecessary for us to order

appointment of new counsel to re-brief this appeal. Cf. id. As no arguable grounds

exist to support the appeal, we affirm the trial court’s judgment. 2

       AFFIRMED.

                                                     _________________________
                                                          CHARLES KREGER
                                                               Justice

Submitted on February 19, 2021
Opinion Delivered March 17, 2021
Do Not Publish

Before Golemon C.J., Kreger and Johnson, JJ.




   2
     Robertson may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3